Case 2:18-cv-00521-JLB-NPM Document 96 Filed 06/11/20 Page 1 of 9 PageID 589



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

SCOTLYNN USA DIVISION, INC.,

      Plaintiff,

v.                                         Case No:    2:18-cv-521-FtM-32NPM

TITAN TRANS CORPORATION,

      Defendant.


                                         ORDER

      Before the Court is Plaintiff’s Motion to Compel Discovery (Doc. 68). Plaintiff

Scotlynn USA Division requests the Court compel Defendant Titan Trans Corporation to

produce unredacted documents with Bates Nos. 94-128. (Id., p. 3). Plaintiff argues Titan

asserted the work-product protection for these documents, but did not meet the burden

of showing this protection applies. (Id.). Titan filed a Response, arguing it properly

asserted the work-product protection. (Doc. 69). For the reasons below, the Court grants

the motion to compel.

      BACKGROUND

      Scotlynn alleges it contracted with Titan, a common carrier, to transport freight by

truck to various areas throughout the country. (Doc. 62, ¶¶ 5-6). The parties executed a

contract entitled “Property Broker/Carrier Agreement.” (Id., ¶ 7). On September 21, 2016, 1

and on behalf of its client FPL Food, Scotlynn hired Titan to transport 21 boxes containing



1 The second amended complaint (Doc. 62) reflects the date of this transaction as
September 21, 2014, but based on the exhibits to the instant motion and response, it
appears the events occurred in 2016. (Doc. 68-8, pp. 1-2; Doc. 69-1, p. 1).
Case 2:18-cv-00521-JLB-NPM Document 96 Filed 06/11/20 Page 2 of 9 PageID 590



42,147 pounds of beef from Augusta, Georgia to Butler, Wisconsin. (Id., ¶ 8). Upon arrival

in Wisconsin, it was discovered the boxes of beef had tipped over while in transit, and the

receiver, Cargill, rejected the load in its entirety. (Id., ¶ 10).

       What happens next is central to the issues raised in the motion. On September 27,

2016, Scotlynn sent Titan a “Final Claim Notice.” (Doc. 69-1, p. 1). The next day, Titan

reported the loss of the load to its insurer, Lancer Insurance Company. (Doc. 68, p. 2).

And on September 30, 2016, Lancer Insurance sent a “Cargo Mitigation Letter” to

Scotlynn with a copy to Titan as its insured. (Doc. 68-8, p. 5). On November 8, 2016,

Lancer Insurance sent Scotlynn and Cargill (the designated recipient that had refused

delivery) an “Urgent 2nd Request,” explaining who must show damage and who must

submit all loss or damage paperwork for Lancer’s review. (Doc. 68-6, p. 2). As Lancer

represented in this request, additional documentation was needed “to complete our

investigation, review and eval of this incident. Please be advised that the current status

of this file is the load investigation is underway and as soon as this investigation is

complete Lancer will be in contact with you.” (Id.).

       Nearly six months later, on April 27, 2017, Lancer Insurance sent Scotlynn’s client,

FPL Food, a letter reflecting it had investigated the claim, concluded the boxes “merely

shifted” during transport because there was no bracing or airbags to hold the pallets in

place, and since Titan was not allowed on the dock while the tractor trailer was loaded,

the claimed loss was apparently due to FPL Food’s error. (Doc. 68-2, p. 1). Lancer

Insurance also informed FPL Food it was Cargill’s duty to “take back this load” and if FPL

was claiming a total loss, it was required to have lab testing done on the load, which did

not occur. (Id.).




                                               -2-
Case 2:18-cv-00521-JLB-NPM Document 96 Filed 06/11/20 Page 3 of 9 PageID 591



       Lancer Insurance had previously sent a salvage check for $4,636.17 to Scotlynn,

but Scotlynn returned the check. (Id.). Lancer Insurance enclosed a salvage check in the

same amount with the April 27 letter to FPL Food. (Id.). Lancer Insurance stated, “[a]t this

time, Lancer Insurance Company will make no further payments in this matter.” (Id.). FPL

Food filed a claim against Scotlynn for $89,823.68, which Scotlynn paid. (Doc 62, ¶ 11).

Scotlynn now seeks to recover the damages it suffered due to Titan’s alleged mishandling

of the cargo. (Id., ¶ 12).

       DISCUSSION

       Scotlynn argues Titan’s privilege log is inadequate because it: (1) does not provide

adequate descriptions of the documents; (2) does not identify the individuals listed in the

privilege log; and (3) does not support the contention that Titan anticipated litigation on

September 30, 2016 such that all documents from that date forward were prepared in

anticipation of litigation and are protected under the work-product doctrine. (Doc. 68, pp.

6-8). The Court agrees on both fronts.

       The Privilege Log

       The Middle District Discovery Handbook provides guidance on the content of a

privilege log. As to the description of a document—unless doing so would result in the

disclosure of protected information—the privilege log should provide an appropriate date

for the document, the identity of its author(s), the purpose for which the document was

created or transmitted, the subject of the document, the identity of the addressee(s), and

the identity of all recipients. Middle District Discovery (2015) at 20-21.

       But Titan’s privilege log does not sufficiently identify either the authors or the

recipients of the documents. According to the Middle District Discovery Handbook, the




                                            -3-
Case 2:18-cv-00521-JLB-NPM Document 96 Filed 06/11/20 Page 4 of 9 PageID 592



privilege log should contain the address, job title, and employer of anyone who sent or

received a copy of the document, and include the relationship to the author, addressee,

or any other recipient. Id. at 21. Here, the November 4, 2019 Privilege Log contains the

names of the individual senders, composers, and recipients, but does not identify their

employer, their position, and the relationship between any of these individuals. (Doc. 68-

5 , pp. 1-4). 2 The Court therefore will require Titan to supplement its privilege log to

include this information.

        The Anticipation-of-Litigation Date

        Scotlynn argues Titan does not support its contention that the date it and its insurer

anticipated litigation was September 30, 2016. (Doc. 68, p. 7). Scotlynn asserts

September 30, 2016 is just four days after the parties learned the shipper (FPL) would

not accept return of the beef, and just two days after Titan reported the claim to its insurer.

(Id., pp. 7-8). Scotlynn further argues the affidavit in support of the privilege log contains

no information as to why Lancer Insurance Company’s Senior Claims Examiner

concluded he anticipated litigation on September 30, 2016. (Doc. 68, p. 8; Doc. 68-7, pp.

1-2).

        Titan argues its insurer reasonably anticipated litigation on September 30, 2016

when, purportedly due to Scotlynn’s failure to comply with regulations, the insurer sent




2 When Titan further identifies the senders and recipients of the listed emails, it will find
that in at least in one instance, a Scotlynn employee was copied and so no privilege or
protection would apply. (See Doc. 68-5, p. 1, September 30, 2016, Titan 000094-000104
email copies to “Rsowell”).




                                              -4-
Case 2:18-cv-00521-JLB-NPM Document 96 Filed 06/11/20 Page 5 of 9 PageID 593



the Cargo Mitigation Letter. (Doc. 69, p. 5). 3 Specifically, the claims examiner concluded:

“Based on this refusal to follow the Federal regulations outlined in Lancer Insurance’s

discussions with Scotlynn’s representative, Lancer Insurance anticipated litigation and

issued a Cargo Mitigation Letter to Scotlynn on September 30, 2016 at 10:39am EST.”

(Doc. 68-7, p. 2). Thus, Titan contends (with some notable hedging), “the mitigation letter

was a protective measure sent in anticipation of a claim or litigation.” (Doc. 69, p. 6

(emphasis added)).

       The work-product protection codified in Rule 26(b)(3)(A) is governed by federal law

in diversity cases such as this one. Rahmings v. Essary, No. 2:10-CV-716-FTM-29DNF,

2011 WL 13141665, *2 (M.D. Fla. Aug. 29, 2011) (citations omitted). Pursuant to Rule

26(b)(3)(A), “[o]rdinarily, a party may not discover documents and tangible things that are

prepared in anticipation of litigation or for trial by or for another party or its representative

(including the other party’s attorney, consultant, surety, indemnitor, insurer, or agent).”

Fed. R. Civ. P. 26(b)(3)(A). The purpose of this protection is to shield an attorney’s trial

preparation materials from discovery, unless “‘the party shows that it has substantial need

for the materials to prepare its case and cannot, without undue hardship, obtain their

substantial equivalent by other means.’” Rahmings, 2011 WL 13141665, at *2 (quoting

Fed. R. Civ. P. 26(b)(3)(A)(ii)). But even then, the Court must “protect against disclosure

of mental impressions, conclusions, opinions, or legal theories of a party’s attorney or

other representative concerning the litigation.” Fed. R. Civ. P. 26(b)(3)(B).




3Although Titan hangs its hat on the transmission of the Cargo Mitigation Letter as the
date Lancer Insurance anticipated litigation, it did not attach this mitigation letter to its
opposition and does indicate it is otherwise in the record.


                                              -5-
Case 2:18-cv-00521-JLB-NPM Document 96 Filed 06/11/20 Page 6 of 9 PageID 594



       Rule 26(b)(3)(A), however, does not protect against documents prepared in the

ordinary course of business. 1550 Brickell Assocs. v. Q.B.E. Ins. Co., 253 F.R.D. 697,

698 (S.D. Fla. 2008). “Regrettably, in the insurance context, the boundary between

[documents prepared in the ordinary course of business and documents prepared in

anticipation of litigation] is not always clear because an insurance company investigates

claims in the ordinary course of its business.” 1550 Brickell Assocs., 253 F.R.D. at 698.

       Generally, the burden of proof is on the party claiming the work-product protection.

Judith Redden Tr. v. Lincoln Nat’l Life Ins. Co., No. 13-CV-81017, 2014 WL 12461357,

*2 (S.D. Fla. Aug. 26, 2014). And in the insurance context, “there is a rebuttable

presumption that documents prepared prior to a claim’s denial were not created in

anticipation of litigation, and conversely, those created after were.” Id. An insurance

carrier may rebut this presumption by “‘specific evidentiary proof of objective facts, that a

reasonable anticipation of litigation existed when the document was produced.’” Id.

(quoting Milinazzo v. State Farm Ins. Co., 247 F.R.D. 691, 697 (S.D. Fla. 2007)). Courts

determine on a case-by-case basis whether a party has made this showing. Id. “But

generally, ‘the insurer must demonstrate the connection to possible litigation concretely

enough to assure a court that it is not simply trying to immunize from discovery its routine

claims processing material.’” Id. (quoting Royal Bahamian Ass’n, Inc. v. QBE Ins. Corp.,

268 F.R.D. 695, 698 (S.D. Fla. 2010)). Courts have generally found the relevant date

should be the date the insurer definitively decided to deny coverage. Id.

       Here, it appears the insurer definitively denied coverage when it sent its denial

notice to Scotlynn’s client, FPL Food, on April 27, 2017. And so there is a rebuttable




                                            -6-
Case 2:18-cv-00521-JLB-NPM Document 96 Filed 06/11/20 Page 7 of 9 PageID 595



presumption that documents prepared before that event were not prepared in anticipation

of litigation. Titan has not adequately rebutted this presumption.

       The principal evidence Titan produced in support of its position is the Affidavit of

Lancer Insurance’s Senior Claims Examiner, Monroe Moore, who states that based on

Scotlynn’s refusal to follow Federal regulations, Lancer Insurance anticipated litigation as

of September 30, 2016, the date of the Cargo Mitigation Letter to Scotlynn. (Doc. 69-2,

pp. 1-2). But Titan had contacted Lancer Insurance only two days before, on September

28, 2016 about this claim, allowing insufficient time to complete even a preliminary

investigation. (Doc. 69, p. 2). And on November 8, 2016, Lancer sent the Urgent 2nd

Request representing it continued to investigate the claim and that as soon as its

investigation was complete, Lancer Insurance would contact Scotlynn and Cargill. (Doc.

68-6, p. 2). The language of this document demonstrates Lancer Insurance was

continuing to investigate the claim after September 30, 2016.

       Furthermore, Lancer Insurance sent a final notice denying the claim to FPL Food

on April 27, 2017. (Doc. 68-2, p. 1). From the language of this claim-denial letter, Lancer

Insurance had reviewed the circumstances, examined photos sent by FPL Food,

investigated whether Titan or FPL Food loaded the cargo, considered who was

responsible under federal law, and concluded that at most Lancer Insurance would pay

for the salvage of the load and make no further payments. (Id.). This retelling of Lancer’s

apparently comprehensive investigation into whether fault, from its perspective, lied with

FPL Food, Cargill, Scotlynn or Titan, undermines Titan’s ability to “concretely” connect

the Cargo Mitigation Letter to possible litigation such that the Court would be assured that




                                           -7-
Case 2:18-cv-00521-JLB-NPM Document 96 Filed 06/11/20 Page 8 of 9 PageID 596



it is not simply withholding documents to shield them from discovery. Milinazzo, 247

F.R.D. at 697.

       The Court finds Titan has not overcome the rebuttable presumption that

documents prepared before its insurer’s definitive denial of the claim against the

insurance policy were created in anticipation of litigation. Rather, from the submissions

provided, documents generated before the transmission of the claim denial letter were

created in the ordinary course of business to investigate the insurance claim. Based on

the parties’ submissions, the Court finds Lancer Insurance did not reasonably anticipate

litigation prior to denying the claim, and all documents prepared by Lancer Insurance

before the transmittal of the of the April 27, 2017 claim-denial letter are not entitled to

work-product protection.

       The Bates Nos. 154 and 155 Issue

       Finally, Scotlynn represents it received an unredacted document bates-stamped

No. 154 that is listed in the privilege log as allegedly protected by the work-product

protection, and a redacted document bates-stamped No. 155 that is not listed in the

privilege log. When amending the privilege log consistent with the ruling made in this

order, Titan must clarify which document it meant to protect by the work-product

protection.

       Accordingly, it is hereby ORDERED:

       (1)    The Motion to Compel Discovery (Doc. 68) is GRANTED.

       (2)    By June 19, 2020, Titan will furnish an amended privilege log to Scotlynn

              that includes more detailed information as set forth above.




                                           -8-
Case 2:18-cv-00521-JLB-NPM Document 96 Filed 06/11/20 Page 9 of 9 PageID 597



     (3)   By June 19, 2020, Titan will produce all documents created before the

           transmission of the April 27, 2017 claim-denial letter, withheld based on the

           work-product protection, unless another privilege applies.

     (4)   By June 19, 2020, the parties will confer and resolve the Bates Nos. 154,

           155 issue.

     DONE and ORDERED in Fort Myers, Florida on June 11, 2020.




                                        -9-
